Citation Nr: 0014842	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision which denied an 
increase in a 50 percent rating for PTSD.  In a July 1999 
decision, the RO assigned a 70 percent rating for PTSD.  In a 
January 2000 decision, the RO assigned a temporary total 
rating for PTSD, on the basis of hospital treatment in excess 
of 21 days under 38 C.F.R. § 4.29, for the period of July 1, 
1999 through September 1999; and the 70 percent rating for 
PTSD was continued thereafter.  The veteran continues to 
appeal for a higher rating.  


REMAND

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The veteran underwent a VA compensation examination in June 
1999, wherein it was noted that he was working a full 40 
hours a week in medical supply at Moncrief Hospital at Fort 
Jackson, South Carolina.  (He has worked at the hospital for 
many years, as is evident from an occupational note on a May 
1996 VA examination report.)  The June 1999 VA examiner 
opined the veteran had serious impairment in occupational 
functioning.  One week later, the veteran entered an in-
patient VA program for the treatment of PTSD.  On an initial 
report of history on admission in July 1999, it was noted 
that the veteran worked in medical supply at Moncrief Army 
Hospital.  The hospital discharge summary and instructions in 
September 1999 recite that the veteran was unemployable due 
to chronic severe PTSD and persistent symptoms of severe 
PTSD.  The record, however, does not show whether or not the 
veteran returned to his job at Moncrief Army Hospital.  An 
October 1999 VA psychology progress note reflects that a 
telephone call was made to the veteran as part of follow-up 
care after his hospitalization, but he was unavailable; his 
wife indicated in that call that the veteran remained 
emotionally distant from her but seemed "much changed for 
the better in other areas" since his hospital discharge.  As 
the record does not indicate whether the veteran is currently 
employed, the RO should contact the Moncrief Army Hospital to 
obtain a statement regarding his employment status.  If the 
veteran is no longer working at the hospital, the RO should 
contact him to determine his employment status.   

In an October 1999 VA record, the veteran's wife indicated 
the veteran had followed through with care after his VA 
hospital discharge.  In that regard, the RO should obtain any 
recent treatment records concerning the veteran's PTSD.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

On remand, the appellant may submit any other evidence and 
argument in support of his claim for a higher rating for 
PTSD.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for his 
PTSD since September 1999.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
38 C.F.R. § 3.159.  

2.  Thereafter, the RO should contact the 
Moncrief Army Hospital at Fort Jackson, 
South Carolina, and request a statement 
regarding the veteran's employment 
status.  If the veteran is no longer 
working at the Army hospital, then the RO 
should contact the veteran and obtain a 
statement regarding his employment since 
the 1999 VA hospitalization.  

3.  The RO should then review the claim 
for a higher rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



